To the Honourable Robert Johnson Esq. Governour and to the rest of the true and Absolute Lords and Proprietors Deputys now Sitting in Chancery.
Humbly Complaining Sheweth unto Your Honours Your Daily Orator and Oratrix George Flood of Berkley County Planter and Mary his Wife That Thomas Baker late of the County aforesaid Planter, Father to your Oratrix was in his life time Seized of Intrested in and intituled unto a Considerable Personall Estate Consisting in Negroes Houshold Stuff Plantation Tools and Implements Horses Neat Cattle ready Money Bonds Bills, promissary Notes, book debts and other goods and Chatties of a very Considerable Value Sufficient to pay all his just Debts with a Sufficient Overplus, and being So seiz’d and posess’d on or about the thirteenth day of June in the Year of Our Lord, One thousand seven hundred and seventeen dyed Intestate leaving Johanna Baker his Widdow and Relict; Your Oratrix his Daughter and five other Children by a former Wife by which means the said Johanna Baker became In-tituled to and had granted to her the Administration of all and Singular the *253goods and Chatties, Rights and Creditts of the Said Thomas Baker her Husband Deceas’d, And Your Orator and Oratrix further Shew unto Your Hon-ours that the said Johanna Widdow as aforesaid of the said Thomas Baker imediately after her Said Husband’s Decease took into her hands all the per-sonall Estate whereof he Dyed posess’d and since his Death hath receiv’d Divers. Considerable Sumes that were due to him in his life time (as Your Orator and Oratrix are Credibly informed) And Your Orator and Oratrix further Shew that they Conceive and are advised that Your Orator in Right of your Oratrix his said Wife and Daughter of the said Intestate is Intituled to One sixth part of the said Personall Estate after the said Johanna hath Deducted a third part as her Share or Portion and that She ought to render an exact Account thereof to Your Orator and Oratrix and the rest of the Children of the said Thomas Baker Deceas’d But now so it is May it please Your Honour that the said Johanna Baker Notwithstanding the frequent Applications made to her in a friendly Manner by Your Orator and Oratrix refuses to render any Account to Your Orator and Oratrix of the said personall Estate or to make any Distribution thereof but gives out in Speeches that she will sell at Public Vendue every thing that belongs to the said Estate and will Convert the money from thence arrising to her own use and that She will neither render any Account or lett Your Orator and Oratrix have any part thereof, all which Actings and doings are Contrary to equity and good Conscience and tend to the Manifest Wrong and injury of your Orator and Oratrix, In Tender Consideration Whereof And forasmuch as Your Orator is remediless by reason of the fraudulent and Clandestine practices of the said Johanna Baker unless by the Aid and Assistance of this Honourable Court he may have a particular Discovery of the Premisses by the Oath of the Said Johanna Baker who is well Satisfyed in her Conscience of the Truth of all and Singular the premisses before herein sett forth, who when Call’d to Answer the same upon her Corporall oath your Orator and Oratrix well hopes will Discover the Same To the End therefore that she may so do and particularly sett forth and annex to her Answer a True and perfect Inventory of all and Singular the goods and Chatties, Rights and Creditts of the said Thomas Baker Deceas’d Your Oratrix’s said Father which [torn] posess’d of Intrested in and intituled unto at the time of his Death and the particulars thereof and Whereof the same did Consist and allsoe what Debts were owing by him and to whom and which of them are paid and by whom and may also sett forth when and how long after the Decease of the said Thomas Baker her late Husband an Account and what Account of the particulars of his Estate was taken and how much money was receiv’d from him and by whom before such Account was taken and allsoe what Debts liave been paid her since the taking of the said Account and allsoe that she may give an Account of .the Rents Issues and proffitts of the Negroes belonging to the Estate of the said Thomas Baker, and what Stock of Cattle hath been sold or otherwise disposed of and aliso what houshold goods Table Linnen wearing ap-*254parell Plate Jewells etc. were in his Posession or in the Posession of any other Person for his use at the time of his Decease and that She may make a True perfect and Distinct Answer to all and Singular the Premisses herein before mention’d in as full and Ample Manner as if the same was herein repeated and over again Interrogated And that She may be Compell’d by the Decree of this Honourable Court to make a True and just Distribution of all and Singular the personall Estate of the said Thomas Baker, and Your Orator and Oratrix [torn] be reliev’d According to Equity and good Conscience; May [it] Please your Honours the Premisses Considered to grant unto Your Orator and Ora-trix the Writt of Subpeena issuing out of this Honourable Court to be Directed to the said Johanna Baker thereby Comanding her at a Certain Day and under a Certain Pain therein to be Limited personally to be and appear before Your Honours in the Honourable Court of Chancery, then and there True and perfect Answer to make to all and Singular the Premisses, and further to Stand to and abide such Order, Direction and Decree in the Premisses as to Your Honours Shall Seem meet.
And Your Orator and Oratrix Shall ever pray etca.
W: Blakeway.
Whitaker